Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 filed 05 May 2020 are pending in the instant application.

Priority
This application is a continuation of PCT/EP2018/080191 filed 11/05/2018. This application claims foreign priority to EPO 17200103.4 filed 11/06/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application EPO 17200103.4 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-18 of this application. Priority accorded is 11/06/2017.

Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, at line 1, the recitation ‘a process’ should be replaced by ‘the process’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cantiani et al (US 6,231,657) in view of Weibel (US 4,831,127) and further in view of Heiskanen et al (US 9,447,541).
Cantiani’s invention deals with a composition containing cellulose fibrils and carboxy cellulose as an additive (col. 1, lines 8-11). The cellulose used in the composition is obtained from parenchymal cells like sugar beet pulp (col. 3, line 62 through col. 4, line 2; as in claim 1 and 6-8). The process comprises acidic or basic treatment of the pulp (col. 4, line 20 to col. 5, line 55; as in claims 7-8 and 9).
Cantiani teaches a process for producing the composition comprising fibrillated cellulose and carboxycellulose wherein the first step is providing a dispersion of the fibrillated cellulose in water. Then carboxymethylcellulose is dissolved in water and this is solution is blended with the cellulose dispersion. The mixture is stirred for thirty minutes, which is subjecting the mixture to a mechanical treatment. The mixture is then dried to a solids content of 40-43% (col. 12, lines 18-49; corresponds to steps a and b in claim 1; limitation of claim 4 for dissolving carboxymethylcellulose before blending, limitation of claim 5 for carboxymethylcellulose, dry matter content as in step c in claim 1 and as in claims 2-3). Cantiani et al does not teach step d in claim 1, and does not teach the limitations of claims 10-14.
Weibel, teaches the use of mechanical shearing for the production of microfibrillated cellulose (col. 3, line 58 through col. 4, line 10; col. 4, lines 28-30; col. 9, lines 1-15; as in claim 10). The shape of the parenchymal cell cellulose (PCC) has an average major dimension of 20-100 microns (col. 11, lines 3-25; as in claim 11).
Heiskanen et al, drawn to a process for purifying microfibrillated cellulose (abstract), teaches that pressure is applied for dewatering in any possible way (col. 6, lines 21-24). This teaching renders obvious use of a filter press (as in claim 13). Heiskanen’s method gives fibrillated cellulose wherein the properties are maintained (col. 6, lines 40-45).Therefore, one of ordinary skill in the art would incorporate this dewatering step in the process of Catiani et al to remove water to the desired level as in step c in claim 1.
Regarding claims 12 and 14, Example 6 of Cantiani (cols. 15-16, mixture 1) teaches a composition comprising 70% cellulose nanofibrils and 30% carboxymethyl cellulose. At col. 11, lines 37-43, Cantiani teaches that the absence of the additive like carboxymethyl cellulose leads to an unstable dispersion. Therefore, one of ordinary skill in the art will make the blends as in claims 12 and 14 in order to look for compositions having enhanced stability and rheological properties. It would also be obvious to one of ordinary skill in the art to blend cellulose and carboxymethyl cellulose in the ratio of recited in claim 1, step a and also blend a further quantity of carboxymethyl cellulose in step d (as in claim 1) after dewatering for the same reasons.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, a stable blend containing microfibrillated cellulose and carboxymethylcellulose is known in the art to be produced using the claimed steps. Thus, it is obvious to arrive at the claimed process in view of the combined teachings of the prior art.
The claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to use the claimed method since the process steps have been used to make a blend of fibrillated cellulose and carboxymethylcellulose and are art tested. The artisan would prefer to use the same art tested process steps for making the instant composition. It would also be obvious to the artisan to adjust the ratio of cellulose to carboxymethyl cellulose and the dry matter content in order to look for compositions comprising fibrillated cellulose and carboxymethyl cellulose that have improved rheological properties for the applications taught in the prior art (Cantiani, col. 1, lines 8-18).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cantiani et al (US 6,231,657) in view of Weibel (US 4,831,127) and further in view of Heiskanen et al (US 9,447,541).
The teachings of Cantiani, Weibel and Heiskanen as set forth above render obvious the composition of claim 1. The dry matter percentage as in claims 15-17 is also taught. Even though the composition of claim 1 is not suggested in the form of a paste, making such a composition is rendered obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed composition in the form of a paste.
One of ordinary skill in the art would be motivated to make the claimed composition in the form of a paste as an alternative composition for the same uses taught in the prior art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cantiani et al (US 6,231,657) in view of Weibel (US 4,831,127) and further in view of Heiskanen et al (US 9,447,541). 
The teachings of Cantiani, Weibel and Heiskanen as set forth above render obvious the composition of claim 15, which is the composition of claim 1. The dry matter percentage as in claim 15 is also taught. From the prior art teachings, it is also seen that compositions comprising microfibrillated cellulose are useful in several applications (Cantiani, col. 1, lines 8-18).
Weibel teaches that cellulose from plant material have unique, structural, chemical, physical and rheological properties (col. 1, lines 9-13). According to Cantiani, carboxymethyl cellulose, when included as an additive to microfibrillated cellulose composition, provides stability.
Therefore, in view of the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make and use the composition of claim 15 in a method of modifying the rheology of an aqueous formulation by dispersing the composition of claim 15 into the formulation.
One of ordinary skill in the art would be motivated to use the method in claim 18 since Weibel teaches that cellulose has unique structural, chemical, physical and rheological properties (col. 1, lines 9-13) and a composition comprising fibrillated cellulose and carboxymethyl cellulose provides a stable dispersion and such a composition would be ideal for modifying rheological properties of an aqueous formulation.


Conclusion
Pending claims 1-18 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623